

 
HI/FN, INC.
 
ALBERT E. SISTO EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is entered into as of February 6,
2007, by and between Hi/fn, Inc. (the “Company”) and Albert E. Sisto
(“Executive”) and amends and restates the employment agreement entered into as
of November 9, 2006 by the Company and Executive (the “Interim Employment
Agreement”).
 
1. Duties and Scope of Employment.
 
(a) Positions and Duties. Effective as of November 10, 2006, Executive has
served as the Company’s Interim Chief Executive Officer. As of February 6, 2007,
Executive will serve as the Company’s Chief Executive Officer (the “Effective
Date”). Executive will report to the Company’s Board of Directors (the “Board”)
and will continue in his role as Chairman of the Board. As of the Effective
Date, Executive will render such business and professional services in the
performance of his duties, consistent with Executive’s position within the
Company, as will reasonably be assigned to him by the Board. The period
Executive is employed by the Company under this Agreement is referred to herein
as the “Employment Term.”
 
(b) Board Membership. Executive was appointed to serve as a member of the Board
prior to the Effective Date and was appointed Chairman of the Board effective as
of November 10, 2006. During the Employment Term, at each annual meeting of the
Company’s stockholders at which Executive’s term as a member of the Board has
otherwise expired, the Company will nominate Executive to serve as a member of
the Board. Executive’s service as a member of the Board will be subject to any
required stockholder approval. Upon the termination of Executive’s employment
for any reason, unless otherwise requested by the Board, Executive will be
deemed to have resigned from all positions held at the Company and its
affiliates, including that of Chairman of the Board, voluntarily, without any
further required action by Executive, as of the end of Executive’s employment
and Executive, at the Board’s request, will execute any documents necessary to
reflect his resignation.
 
(c) Obligations. During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company and will use good faith efforts to
discharge Executive’s obligations under this Agreement to the best of
Executive’s ability and in accordance with each of the Company’s corporate
guidance and ethics guidelines, conflict of interests policies and code of
conduct. For the duration of the Employment Term, Executive agrees not to
actively engage in any other employment, occupation, or consulting activity for
any direct or indirect remuneration without the prior approval of the Board
(which approval will not be unreasonably withheld); provided, however, that
Executive may, without the approval of the Board, serve in any capacity with any
civic, educational, or charitable organization, provided such services do not
interfere with Executive’s obligations to Company. Executive expects to serve as
a member of the Board of Directors of Digital Signal Corporation, Tulip Ego
Lifestyle, and Validity Sensors, Inc. and such service will not constitute a
violation of this Section 1(c).
 
Executive hereby represents and warrants to the Company that Executive is not
party to any contract, understanding, agreement or policy, written or otherwise,
that would be breached by

-1-

--------------------------------------------------------------------------------


 
Executive’s entering into, or performing services under, this Agreement.
Executive further represents that he has disclosed to the Company in writing all
threatened, pending, or actual claims that are unresolved and still outstanding
as of the Effective Date, in each case, against Executive of which he is aware,
if any, as a result of his employment with his current employer (or any other
previous employer) or his membership on any boards of directors.
 
(d) Other Entities. Executive agrees to serve and will be appointed, without
additional compensation, as an officer and director for each of the Company’s
subsidiaries, partnerships, joint ventures, limited liability companies and
other affiliates, including entities in which the Company has a significant
investment as determined by the Company. As used in this Agreement, the term
“affiliates” will include any entity controlled by, controlling, or under common
control of the Company.
 
2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive.
 
3. Compensation.
 
(a) Base Salary. As of the Effective Date, the Company will pay Executive an
annual salary of $350,000 as compensation for his services (such annual salary,
as is then effective, to be referred to herein as “Base Salary”). The Base
Salary will be paid periodically in accordance with the Company’s normal payroll
practices and be subject to the usual, required withholdings.
 
(b) Annual Incentive. Executive will be eligible to receive annual cash
incentives payable for the achievement of performance goals established by the
Board or by the Compensation Committee of the Board (the “Committee”). During
the Employment Term, Executive’s target annual incentive (“Target Annual
Incentive”) will equal 75% of Executive’s Base Salary. The actual earned annual
cash incentive, if any, payable to Executive for any performance period will
depend upon the extent to which the applicable performance goal(s) specified by
the Committee are achieved or exceeded and will be adjusted for under- or
over-performance as determined by the Committee in its sole discretion. 
 
(c) Performance Shares.
 
(i) Performance Share Grant. Following the Effective Date, the Committee will
grant Executive an award performance shares covering a maximum of 150,000 shares
of the Company’s common stock (the “Performance Share Grant”) under and subject
to the terms, definitions and provisions of the Company’s Amended and Restated
1996 Equity Incentive Plan (the “Plan”). The number of performance shares
actually earned by Executive pursuant to the Performance Share Grant will be
determined based on achievement of certain specified Company objectives as
described herein and may be subject to further vesting requirements as set forth
in clause (iii). Each performance share subject to the Performance Share Grant
represents the right to receive one share of the Company’s common stock. No
shares of Company common stock will be issued to Executive pursuant to the
Performance Share Grant until the number of performance shares

-2-

--------------------------------------------------------------------------------


 
* Omitted and filed separately with the SEC pursuant to a confidential treatment
request
 
actually earned, as determined by the Committee in its sole discretion, have
otherwise vested. Subject to the provisions of Section 7 of this Agreement, upon
Executive ceasing to provide services to the Company for any reason, Executive
will no longer be able earn any additional performance shares pursuant to the
Performance Share Grant and will have no right to receive any shares of Company
common stock with respect to the unearned portion of the Performance Share Grant
on the date of such termination.
 
(ii) Revenue and Net Income. Subject to the vesting requirements set forth in
clause (iii), Executive will be able to earn the number of performance shares
based on achievement of performance goals as follows:
 
 
Threshold
 
 
Revenue
 
 
Number of Performance Shares
 
   
 
0
 
Minimum
 [*]
 
30,000
 
Target
 
 [*]
 
37,500
 
Maximum
 
 [*]
 
75,000

 


 
 
Threshold
 
 
GAAP Net Income
 
 
Number of Performance Shares
 
   
 
0
 
Minimum
 
 [*]
 
30,000
 
Target
 
 [*]
 
37,500
 
Maximum
 
 [*]
 
75,000

 
For purposes of the foregoing tables, the revenue targets will be based on the
Company’s revenues for fiscal year 2007 and the net income targets will be based
on the Company’s net income for the fourth quarter for fiscal year 2007, each as
measured by GAAP financials as reported by the Company to the public. The number
of performance shares to be earned for achievement of revenues and net income
greater than minimum threshold and less than target threshold will be determined
on a linear basis based on the number of performance shares that can be earned
based on achievement of the minimum threshold and target threshold. Similarly,
the number of performance shares to be earned for achievement of revenues and
net income greater than the target threshold and less than maximum threshold
will be determined on a linear basis based on the number of performance shares
that can be earned based on achievement of the target threshold and maximum
threshold. By way of example only, if revenues for fiscal year 2007 are [*] and
net income for the fourth quarter of fiscal year 2007 is [*], the number of
performance

-3-

--------------------------------------------------------------------------------


 
* Omitted and filed separately with the SEC pursuant to a confidential treatment
request
 
shares earned based on revenues would equal 32,250 and the number of performance
shares earned based on net income would equal 34,500.
 
(iii) Any performance shares earned pursuant to clause (ii) will vest as to 50%
of such performance shares on the last calendar day of fiscal year 2008 and 50%
of such performance shares on the last calendar day of fiscal year 2009,
subject, in each case, to Executive’s continued service to the Company through
each applicable vesting date.
 
(iv) If a Change of Control occurs while Executive is employed with the Company
prior to the last calendar day of fiscal year 2007, then in lieu of earning any
performance shares pursuant to clause (ii), Executive will be able to earn (and
such performance shares will be vest immediately prior to the consummation of
such transaction) the number of performance shares based on the value of such
Change of Control as follows:
 
 
Threshold
 
Deal Price Per Share
 
Number of Performance Shares
   
 
0
 
Minimum
 
 [*]
 
60,000
 
Base
 
 [*]
 
75,000
 
Target
 
 [*]
 
150,000

 
The number of performance shares to be earned for achievement of a deal price
per share of common stock greater than minimum threshold and less than base
threshold will be determined on a linear basis based on the number of
performance shares that can be earned based on achievement of the minimum
threshold and base threshold. Similarly, the number of performance shares to be
earned for achievement of deal price per share of common stock greater than the
base threshold and less than target threshold will be determined on a linear
basis based on the number of performance shares that can be earned based on
achievement of the base threshold and target threshold. By way of example only,
if the Company should experience a Change of Control while Executive is employed
with the Company prior to the last calendar day of fiscal year 2007 and the deal
price per share of common stock is [*], then Executive would earn 125,000
performance shares. Any performance shares subject to the Performance Share
Grant not earned pursuant to this clause (iv) will immediately terminate upon
the consummation of the Change of Control and Executive will have no further
right to receive any shares of Company common stock with respect thereto.
 
(d) Equity Awards under Interim Employment Agreement. The option to purchase
225,000 shares of Company common stock described in Section 3(c)(i) of the
Interim Employment Agreement, as well as the award of 75,000 shares of
restricted stock described in Section 3(c)(ii) of the Interim Employment
Agreement, will be subject to accelerated vesting in accordance with Section
7(b) and will otherwise continue to be governed by the terms and conditions of
such awards, including, without limitation, the original vesting schedules for
such awards.

-4-

--------------------------------------------------------------------------------


 
(e) Sign-on Bonus. Within thirty (30) days of the Effective Date, Executive will
receive a signing bonus equal to $50,000.
 
4. Employee Benefits.
 
(a) Generally. Executive will be eligible to participate in accordance with the
terms of all Company employee benefit plans, policies and arrangements that are
applicable to other executive officers of the Company, as such plans, policies
and arrangements may exist from time to time.
 
(b) Vacation. Executive will be entitled to paid vacation of four (4) weeks per
year in accordance with Company policy for other senior executive officers, with
the timing and duration of specific vacations mutually and reasonably agreed to
by the parties hereto.
 
5. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and other expenses incurred by Executive in the furtherance of the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.
 
6. Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
Base Salary accrued up to the effective date of termination; (b) unpaid, but
earned and accrued annual incentive for any completed fiscal year as of his
termination of employment; (c) pay for accrued but unused vacation; (d) benefits
or compensation as provided under the terms of any employee benefit and
compensation agreements or plans applicable to Executive (e) unreimbursed
business expenses required to be reimbursed to Executive; and (f) rights to
indemnification Executive may have under the Company’s Articles of
Incorporation, Bylaws, the Agreement, or separate indemnification agreement, as
applicable.
 
7. Severance.
 
(a) Termination Without Cause or Resignation for Good Reason other than in
Connection with a Change of Control. If Executive’s employment is terminated by
the Company without Cause or if Executive resigns for Good Reason, and the
termination is not in Connection with a Change of Control, then, subject to
Executive signing and not revoking a separation agreement and release of claims
in a form acceptable to the Company, Executive will receive (i) continued
payment of his Base Salary for eighteen (18) months in accordance with the
Company’s normal payroll policies, and (ii) reimbursement for premiums paid for
continued health benefits for Executive (and any eligible dependents) under the
Company’s health plans for eighteen (18) months, payable when such premiums are
due (provided Executive validly elects to continue coverage under applicable
law).
 
(b) Termination Without Cause or Resignation for Good Reason in Connection with
a Change of Control. If Executive’s employment is terminated by the Company
without Cause or if Executive resigns for Good Reason, and the termination is in
Connection with a Change of Control, then, subject to Executive signing and not
revoking a separation agreement and release of claims in a form acceptable to
the Company, Executive will receive: (i) continued payment of his

-5-

--------------------------------------------------------------------------------


 
Base Salary for twenty-four (24) months in accordance with the Company’s normal
payroll policies, (ii) full accelerated vesting with respect to Executive’s then
outstanding unvested equity awards, and (iii) reimbursement for premiums paid
for continued health benefits for Executive (and any eligible dependents) under
the Company’s health plans for eighteen (18) months, payable when such premiums
are due (provided Executive validly elects to continue coverage under applicable
law).
 
8. Definitions.
 
(a) Cause. For purposes of this Agreement, “Cause” means:
 
(i) A failure by Executive to substantially perform Executive’s duties as an
employee, other than a failure resulting from the Executive’s complete or
partial incapacity due to physical or mental illness or impairment;
 
(ii) A willful act by Executive that constitutes misconduct;
 
(iii) Circumstances where Executive intentionally or negligently imparts
material confidential information relating to the Company or its business to
competitors or to other third parties other than in the course of carrying out
Executive’s duties;
 
(iv) A material violation by Executive of a federal or state law or regulation
applicable to the business of the Company;
 
(v) A willful violation of a material Company employment policy or the Company’s
insider trading policy;
 
(vi) Any act or omission by Executive constituting dishonesty (other than a good
faith expense account dispute) or fraud, with respect to the Company or any of
its affiliates, or any other misconduct which is injurious to the financial
condition of the Company or any of its affiliates or is injurious to the
business reputation of the Company or any of its affiliates;
 
(vii) Executive’s failure to cooperate with the Company in connection with any
actions, suits, claims, disputes or grievances against the Company or any of its
officers, directors, employees, shareholders, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns, whether or
not such cooperation would be adverse to Executive’s own interest; or
 
(viii) Executive’s conviction or plea of guilty or no contest to a felony.
 
(b) Change of Control. For purposes of this Agreement, “Change of Control” will
mean the occurrence of any of the following events:
 
(i) The sale, lease, conveyance or other disposition of all or substantially all
of the Company’s assets to any “person” (as such term is used in Section 13(d)
of the Securities

-6-

--------------------------------------------------------------------------------



Exchange Act of 1934, as amended (the “Exchange Act”)), entity or group of
persons acting in concert;
 
        (ii) Any person or group of persons becoming the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities;
 
       (iii) A merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its controlling entity) at
least 50% of the total voting power represented by the voting securities of the
Company or such surviving entity (or its controlling entity) outstanding
immediately after such merger or consolidation; or
 
(iv) A contest for the election or removal of members of the Board that results
in the removal from the Board of at least 50% of the incumbent members of the
Board.
 
(c) Good Reason. For purposes of this Agreement, “Good Reason” means (without
Executive’s consent):
 
       (i) A material reduction in Executive’s title, authority, status, or
responsibilities, unless Executive is provided with a comparable position (i.e.
a position of equal or greater organizational level, duties, authority,
compensation and status);
 
       (ii) The reduction of Executive’s aggregate Base Salary and Target Annual
Incentive as in effect immediately prior to such reduction (other than a
reduction applicable to executives generally); or
 
       (iii) A relocation of Executive’s principal place of employment by more
than fifty (50) miles.
 
(d) In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment is terminated within twelve (12)
months following a Change of Control.
 
9. Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s Articles of
Incorporation or Bylaws, including, if applicable, any directors and officers
insurance policies, with such indemnification to be on terms determined by the
Board or any of its committees, but on terms no less favorable than provided to
any other Company executive officer or director and subject to the terms of any
separate written indemnification agreement.
 
10. Confidential Information. As a condition of employment with the Company,
Executive will execute the Company’s standard form of Proprietary Information
and Inventions Agreement (the “Confidential Information Agreement”).

-7-

--------------------------------------------------------------------------------



 
11. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death, and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation,
or other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance, or other disposition of Executive’s
right to compensation or other benefits will be null and void.
 
12. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally; (b) one (1) day after being sent overnight by
a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:
 
If to the Company:


Attn: Chairman of the Compensation Committee
c/o Corporate Secretary
750 University Avenue
Los Gatos, CA 95032
 
If to Executive:
 
at the last residential address known by the Company.
 
13. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.
 
14. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, will be subject to arbitration in Santa Clara County before JAMS,
pursuant to its Employment Arbitration Rules & Procedures (“JAMS Rules”). The
Arbitrator will administer and conduct any arbitration in accordance with
California law, including the California Code of Civil Procedure, and the
Arbitrator will apply substantive and procedural California law to any dispute
or claim, without reference to any conflict-of-law provisions of any
jurisdiction. To the extent that the JAMS rules conflict with California law,
California law will take precedence. The Arbitrator may grant injunctions and
other relief in such disputes. The decision of the Arbitrator will be final,
conclusive, and binding on the parties to the arbitration. The Parties agree
that the prevailing party in any arbitration will be entitled to injunctive
relief in any court of competent jurisdiction to enforce the arbitration award.
The Arbitrator will award attorneys’ fees and costs to the prevailing party,
except as prohibited by law. The Parties hereby agree to waive their right to
have any dispute between them resolved in a court of law by a

-8-

--------------------------------------------------------------------------------


 
judge or jury. This paragraph will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of their dispute relating
to Executive’s obligations under this Agreement and the Confidential Information
Agreement.
 
15. Integration. This Agreement, together with the Confidential Information
Agreement and the standard forms of equity award grant that describe Executive’s
outstanding equity awards, represents the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements (including, but not limited to the Interim Employment
Agreement) whether written or oral. No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in a writing and
signed by duly authorized representatives of the parties hereto. In entering
into this Agreement, no party has relied on or made any representation,
warranty, inducement, promise, or understanding that is not in this Agreement.
To the extent that any provisions of this Agreement conflict with those of any
other agreement to be signed upon Executive’s hire, the terms in this Agreement
will prevail.
 
16. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.
 
17. Survival. The Confidential Information Agreement will survive the
termination of this Agreement.
 
18. Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
 
19. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
 
20. Governing Law. This Agreement will be governed by the laws of the state of
California without regard to its conflict of laws provisions.
 
21. Code Section 409A. The Company and the Executive agree to work together in
good faith to consider amendments to this Agreement necessary or appropriate to
avoid imposition of any additional tax or income recognition prior to actual
payment to Executive under Internal Revenue Code Section 409A and any temporary
or final Treasury Regulations and Internal Revenue Service guidance thereunder.
 
22. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
 
23. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

-9-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.
 
 
COMPANY:
         
HI/FN, INC.
         
    
 
Date: February 6, 2007
William R. Walker
Vice President of Finance, Chief Financial Officer
and Secretary
         
EXECUTIVE:
         
 
 
Date: February 6, 2007
ALBERT E. SISTO
         








































[SIGNATURE PAGE TO ALBERT E. SISTO EMPLOYMENT AGREEMENT]
 
-10- 

--------------------------------------------------------------------------------